PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/533,277
Filing Date: 5 Nov 2014
Appellant(s): Knezevic et al.



__________________
Nandu A. Talwalkar #41,339
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/22/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/11/2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  

(2) Response to Argument
(A) In re page 6 and page 7, lines 24-33, appellant states, 
 “The art of record is not seen to disclose or to suggest, in any permissible combination, definition of a virtual function which specifies a return data format and a location of an unstructured file in a remote data source, and receiving a structured language query in which the virtual function is a parameter of a FROM clause of the structured language query.”
Crupi et al. describes use of a User-defined Function (UDF) within a query. As noted in para. [0090], “[a]n example of a UDF is ‘SELECT, modulename.function name. In this case, ‘functionname’ is a user-written function”. 

It is noted claims 1-4 and 8-11 stand or fall together, is acknowledged by the examiner.
In response, the examiner respectfully agrees that Crupi teaches a UDF, is a user defined (or written) function and at 
See library details (at least 0051) or libraries (at least 0509-0529) including Presto (Fig. 11) UDF, associated with libraries include where the virtual functions as well as the UDFs are stored packaged and deployed as named libraries for use or reuse.
As understood Crupi teaches as analyzed in Final (5/11/2020, pages 3-) the cited disclosure based on at least 0409, as an example reads on as claimed wherein the virtual functions met by a UDF with a FROM clause is adapted to specify, return data formats (or encoded of data to another form). 
Associated with sources of unstructured file data location as well as return data including, formatting data in a preprocess operation, as specified by the VF (UDF). The preprocessing can be prior to storage to 101 from external sources in Fig. 11 (0174 and 0181) either remotely or external obtained with query from the sources including streaming or other sources in Fig. 1.
Note, the virtual functions (VFs) read on the UDFs while a UDF can comprise a plurality of functions (Fig. 3). Each UDF can be named the name is a parameter (see 0513-520) and adapted to include the data location of data files in a remote data source are identified by at least temporal data (0409), defined by Time, Year and Quarter, of an unstructured file data (Fig. 1, 0600-), being of the remote data sources. The source of data can include preprocessing prior to storage at 101 (0307 and 0599) based on a Mashup associated with the virtual function by receiving (running) the query written in a structured language query (RAQL). 
The query of or within an EMML wrapper (or a VF) 0051, in which the virtual function, is a parameter, of a FROM clause, of the structured language query.
Accessing external is also based on a Weblink the EMML & RAQL can be run, being external to the user. 
As in 0174 sources that process the data, being remotely or external, based on the VF are deemed within the scope, as taught by Crupi.

Also see RAQL FROM Sub-queries at 0409 wherein the subqueries are seen as defined specifically after the FROM clause including generating output data formats based on data locations associated with a source of unstructured data the queries generate various formatted data, in view of the Innermost, middle, intermediate and, final {outer}. The queries, are defined after the FROM clause include data location as well as specify return data formats defined by the averaging (format) 
Also, since subquery is nested within a query as a part of it’s FROM clause it is reasonably considered as a parameter of the query’s FROM clause. 
The functions are called with the parameter name generate results including results as shown in Figs. 6-7 (abstract) are formatted to cubes @0123 modelled in EMML or a table type or format, where it is noted, the BigMemory cache Fig. 11 being of external resource, can be associated with the data cubes (0123).

In accord to Crupi teaches (0282) SELECT and FROM are required clauses wherein all other clauses are optional. 
Therefore all UDFs (VF) require, at least one FROM clause, used in combination with at least one select clause.
Note FROM clauses determine which dataset to query or a form of file data location or locations as well as can define a subquery to use as the source of data based on 0282 in view of 0409.

Additionally it is noted based on a careful consideration based on the scope of the claim 1 and Crupi the virtual function (or UDF) can be defined by a Name (0090) defined after the SELECT clause but, is of the from clause. 
is, of a FROM clause…” appears the scope only requires a UDF (w/parameter Name) is of a FROM clause, not requiring to be AFTER the FROM clause.
	In other words the UDF requires a FROM clause wherein the VF parameter can be of the UDF of the FROM clause, does not specifically identify the location being after the FROM clause.
Therefore, based on the scope as outlines above since the RAQL UDFs (query) all include at least one FROM clause and one SELECT clause (as required by, SQL and RAQL) as claimed.
The claim scope appears only to require a FROM clause, being associated with a parameter (or name) therefore Crupi is deemed meet as claimed by defining the name after the select clause is as claimed being “of the FROM clause”. 
Therefore the scope of claim 1 as well as the other claims, does not specify the location (syntax or rules) of the parameter names of the UDFs defining a VF as claimed the parameter (Name), can be as taught in the SELECT clause or any other location within a VF such as an EMML w/UDF based on RAQL.

SEE 0090, “UDF is "SELECT, modulename.function_name”

Therefore the examiner fails to agree with the arguments that, “the art of record is not seen to disclose or to suggest, in any permissible combination, definition of a virtual function a return data format and a location of an unstructured file (Streaming Data), in a remote data source (147), and receiving a structured language query (RAQL), in which the virtual function, is a parameter (Name), of a FROM clause of the structured language query.”, based on a name defined for UDFs, after the SELECT clause, as cited, in view of 0090 of Crupi.

(B) In re page 8, appellant states, “Appellant initially notes that the claim language requires that “the virtual function is a parameter of a FROM clause of the structured language query” and not simply that the function is disposed “after” the FROM clause. 
Moreover, and as shown in RAQL query listing 401 of FIG. 4 (duplicated below), the RAQL functions, of Crupi are used within a SELECT clause of query listing 401, and not as parameters of a FROM clause of query listing 401. Rather, the data sources which are used in the FROM clauses of Crupi are described as hierarchical data such as a Stocks table (see, e.g., paras. [0061] and [0065], query listing 401, query 801 of FIG. 8), or streaming data (see, e.g, paras. [0061], [0065], [0160]).”

In response the examiner respectfully states as described in detail above the virtual function (UDF) do comprise a parameter of a FROM clause of the structured language query (RAQL) since the claim language scope does not require the Name parameter to be after the FROM clause but, could be in any location within the query listing or any VF or UDF.
As claimed since the parameter name can be of the clauses (SELECT*FROM) the parameter name being defined after the select clause is as claimed “of a FROM” or “of the FROM” since the SELECT clause can define the parameter being the name for UFDs, the parameter names of modules, as taught at 0090.
In addition appellant cites Fig. 4 being (a UDF or a RAQL query listing) and states “a SELECT clause of query listing 401, and not as parameters of a FROM clause of query listing 401”.
In response respectfully with respect to, Fig. 4, as understood does not show the parameter (as a name) of the VF after the SELECT clause, as described in 0090 and was not relied upon to teach, by the examiner. 
Although, appellant appears provides a correct assessment with respect to Fig. 4 there are query parameters in the listing defined after the SELECT clause but, there is a FROM clause not specifically discussed which appears does teach part of the claims as identified and as disposed after the FROM clause defines Stocks (location) and Ordering by Symbol (Formatting). 


The UDFs/VFs, can be defined by Name parameters (IDs), the names, being disposed, at least, after a select clause, as taught at (0090).

The examiner had cited (0409) wherein there are also parameters, after the FROM clause of the UDF referred in the (sub-queries) including as claimed parameters of a FROM clause including of a required SELECT clause (UDF), can include UDF parameter names (0090). There are parameters and functions, generating output variables based on processing functions in 0409 are associated with or are, “of the FROM clause”, as claimed. Wherein as taught parameters include names used to define UDFs being of virtual functions @ 0509- in the UDF Library, therefore the arguments are not deemed persuasive.

To add clarity to the broad term parameter is applied to names but also applied to other aspects of the queries the term parameter includes Crupi 0424- name, input, variables and 

One skilled in the art, would carefully considers the scope of parameter including a numerical or other measurable factor forming one of a set that defines a system or sets the conditions of its operation and/or a quantity whose value is selected for the particular circumstances and in relation to which other variable quantities may be expressed.

Therefore as is clear Crupi teaches various parameters in UDFs as well as in the job code (0051) including names as well as input for variables applied to threshold for filtering or settings and query scope.

(C) In re page 9, appellant states, claims 5-7 stand for fall together as a group is acknowledged by the examiner.
 Appellant states, “The art of record is not seen to disclose or to suggest, in any permissible combination, definition of a virtual function which specifies executable job code, a return structured data format and an unstructured file data location in a remote data source, reception of a structured language query where the virtual function is a parameter of a FROM clause of the query, and instruction of the remote data source to execute the executable job code based on data in the specified unstructured file data location and to return data including results of the execution in the return structured data format specified by the virtual function.”

In response, claim 5, is analyzed in view of claim 1, but, recites additional limitations, such as: “definition of a virtual function, which specifies executable job code” and “instruction of the remote data source to execute the executable job”.
In view of applicant’s disclosure (¶0030) that defines JOB code as the Job code “may comprise Java or any other suitable language” used during, query run time.
UDF that reads on a virtual function is defined by using SQL (Structured Query Language) that in turn reads on the job code limitation. 
Crupi also teaches use of, Java (or Job code), associated with the UDFs (0082, 0088) and also teaches, the SQL UDF is written typically in C or PostScript. 
Therefore there is job code as claimed to instruct a remote site to execute the job code, including to, preprocess before stored to in-memory, and/or by external server 0252 or of a mashup server operation is directed by the client w/UDF, but not processed, by the client and has been described above.

SEE 0088 “…a UDF and deploy it as a Java class to make those functions available in a UDF command. Once the function is plugged in, the user can access their logic.
 
As understood Crupi teaches a virtual function (UDF), which specifies executable job code …”
SEE 0088
[0088] UDF is an extension mechanism. The UDF in the new query language can work similar to an SQL UDF command. The user would implement a UDF and deploy it as a Java class to make those functions available in a UDF command. Once the function is plugged in (for example, installed), the user can access their logic. A SQL UDF is written typically in C, or PostScript.

SEE preprocess teachings of Crupi directed to “instruction of the remote data source to execute the executable job”, is also deemed taught.

SEE 0307- “… can also use a RAQL query to preprocess the data you want to store in the Presto Analytics In-Memory Store and (0599) teaches can preprocess before being stored based on input parameters thereby, ensures that each user sees the data they wanted in later analysis. As understood is performing filtered sort and data stream analyze as taught by Crupi (0102, 0103 and 0262). 

 
See mashup processed by the Mashup Server (0252) therefore comprise: instruction of the remote data source to execute the executable job at the mashup server including with “directly access datasets from any supported data source” of a remote data source with respect to 100 (query engine) and the client, based on at least (0252).  

SEE processed by a mashup server using an EMML engine with analytic functions defined in RAQL queries include “directly access datasets from any supported data source”, as taught by Crupi.

[0252] When users find and use these apps, the associated mashup is processed in Mashup Server using the EMML Engine, the Analytics Engine and any analytics functions defined in RAQL queries. They may work with datasets in the Presto Analytics In-Memory Store or directly access datasets from any supported data source.

Therefore the applied prior art is deemed to teach directed access to external data sources (“from supported data sources”) including defining of virtual functions (UDFs) which specifies executable job code (Java, EMML, UDF and RAQL) including 
The processing based on reception of a structured query language query met by the RAQL, w/EMML wrapper 005. Wherein the virtual function comprises at least a parameter (Name) after the SELECT clause being of a FROM clause of the UDF query. 
The virtual functions including instruction for instructing a remote data source such as Mashup (0252, 0174) to execute the executable job code based on data in the specified unstructured file data location and to return data including results of the execution in the return structured data format, specified by the virtual function, as described above is deemed taught by Crupi.

It is noted for more than one reason the UDF is associated with the EMML wrapper read as of virtual functions with at least one parameter as a name includes at least one a FROM clause.
The virtual functions comprise as claimed includes specifying a return structured data format (Data Format) and an unstructured file location being a remote or an external source or resource being queried with the virtual function as defined by the UDF, is called (0091). The query is understood as a pull process from the data source to execute the query at external sources utilizing a virtual function (or EMML/UDF/RAQL) as 
The data sources, are processed by RAQL query listings with EMML wrappers all listing including Fig. 8 utilize SELECT FROM clauses and all appear are required to include at least file or data location or locations, as well as define the output format of the data since based on SQL outputs table data.
Therefore for more than one reason Crupi teaches as claimed to format (w/filtering to tuples 0080), creates formatted data structures including to Cubes (w/EMML), at and from remote sources with job code.
Therefore, the data is structured associated with, user defined functions as those skilled in the art would require no more discussion. Upon processing and encoding of data from source to another form, is generating formatted data of unformatted (of raw) or unstructured data. Note, encoding and changing the form of data in view any type of encoding reads as a returned format, in this case, returns structured formatted data from sources of, i.e. unstructured data, including streaming sources with RAQL.

In conclusion after a careful analysis based on applicant disclosure vs. applied prior art it appears the claims can be amended, to be potentially distinguishable over applied prior art, Crupi.
As identified, by appellant (page 7, of brief) an amendment defining specifically defining a virtual function based on the details as shown.  
SEE “SELECT*FROM tpch_lineitem_UDF”, includes SELECT and FROM clauses, wherein a UDF (being a VF), comprises a defined parameter (name), for the UDF, positioned, after the FROM clause, this detail appears, is not clearly taught by Crupi.
Note above, the syntax (or Rules), allow for,
“SELECT*FROM tpch_lineitem_UDF”, is defined a UDF, with name is after the FROM clause. The defined parameter defining a UDF by name, such as (tpch_lineitem) is clearly taught as being placed after, the FROM clause.
An amendment appears would overcome the applied prior art, by amending, to a parameter name defining the VF (UDF), is after the FROM clause, as disclosed in applicants specification.

It appears necessary to amend to overcome Crupi as described above the arguments are not deemed persuasive since the claims language is broader than argued all other limitations are deemed taught by the applied art.


Respectfully submitted,

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158                                                                                                                                                                                                        

Conferees:
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158 
               
                                                                                                                                                                                        /CRESCELLE N DELA TORRE/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.